EX-99.1 For Additional Information, please contact JPMCC Commercial Mortgage Securities Trust 2017-JP5 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2017-JP5 Payment Date: 6/16/17 8480 Stagecoach Circle Record Date: 5/31/17 Frederick, MD 21701-4747 Determination Date: 6/12/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Supplemental Reporting 25 Operating Advisor/ Depositor Master Servicer Special Servicer Asset Representations Reviewer J.P. Morgan Chase Commercial Mortgage Midland Loan Services, a Division of PNC LNR Partners, Inc. Pentalpha Surveillance LLC Securities Corp. Bank, National Association 1601 Washington Avenue PO Box 4839 10851 Mastin Street 383 Madison Avenue Building 82, Suite 300 Suite 700 Greenwich, CT 06831 New York, NY 10179 Overland Park, KS 66210 Miami Beach, FL 33139 Contact: Contact: Kunal Singh Heather Wagner Contact:www.lnrpartners.com Contact: Don Simon Phone Number: (212) 834-5467 (913) 253-9570 Phone Number: (305) 695-5600 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and if applicable, any special notices and any credit risk retention notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46647TAN8 2.086000% 43,930,000.00 42,888,353.38 493,514.56 74,554.25 0.00 0.00 568,068.81 42,394,838.82 30.04% A-2 46647TAP3 3.239700% 82,828,000.00 82,828,000.00 0.00 223,614.89 0.00 0.00 223,614.89 82,828,000.00 30.04% A-3 46647TAQ1 3.342200% 38,000,000.00 38,000,000.00 0.00 105,836.33 0.00 0.00 105,836.33 38,000,000.00 30.04% A-4 46647TAR9 3.456900% 135,000,000.00 135,000,000.00 0.00 388,901.25 0.00 0.00 388,901.25 135,000,000.00 30.04% A-5 46647TAS7 3.723200% 396,306,000.00 396,306,000.00 0.00 1,229,605.42 0.00 0.00 1,229,605.42 396,306,000.00 30.04% A-SB 46647TAT5 3.548900% 69,023,000.00 69,023,000.00 0.00 204,129.77 0.00 0.00 204,129.77 69,023,000.00 30.04% A-S 46647TAX6 3.875600% 71,044,000.00 71,044,000.00 0.00 229,448.44 0.00 0.00 229,448.44 71,044,000.00 23.53% B 46647TAY4 4.077400% 51,917,000.00 51,917,000.00 0.00 176,405.31 0.00 0.00 176,405.31 51,917,000.00 18.78% C 46647TAZ1 4.054163% 56,015,000.00 56,015,000.00 0.00 189,244.93 0.00 0.00 189,244.93 56,015,000.00 13.64% D 46647TAA6 4.804163% 36,888,000.00 36,888,000.00 0.00 147,679.96 0.00 0.00 147,679.96 36,888,000.00 10.26% D-RR 46647TAC2 4.804163% 27,325,000.00 27,325,000.00 0.00 109,394.79 0.00 0.00 109,394.79 27,325,000.00 7.76% E-RR 46647TAE8 4.804163% 28,691,000.00 28,691,000.00 0.00 114,863.52 0.00 0.00 114,863.52 28,691,000.00 5.13% F-RR 46647TAG3 4.804163% 17,761,000.00 17,761,000.00 0.00 71,105.61 0.00 0.00 71,105.61 17,761,000.00 3.50% NR-RR 46647TAJ7 4.804163% 38,254,046.00 38,254,046.00 0.00 153,148.88 0.00 0.00 153,148.88 38,254,046.00 0.00% R 46647TAL2 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,092,982,046.01 1,091,940,399.38 493,514.56 3,417,933.35 0.00 0.00 3,911,447.91 1,091,446,884.82 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46647TAU2 1.274830% 836,131,000.00 835,089,353.38 887,163.83 0.00 887,163.83 834,595,838.82 X-B 46647TAV0 0.726763% 51,917,000.00 51,917,000.00 31,442.78 0.00 31,442.78 51,917,000.00 X-C 46647TAW8 0.750000% 56,015,000.00 56,015,000.00 35,009.37 0.00 35,009.37 56,015,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46647TAN8 976.28849033 11.23411245 1.69711473 0.00000000 0.00000000 965.05437787 A-2 46647TAP3 1,000.00000000 0.00000000 2.69974996 0.00000000 0.00000000 1,000.00000000 A-3 46647TAQ1 1,000.00000000 0.00000000 2.78516658 0.00000000 0.00000000 1,000.00000000 A-4 46647TAR9 1,000.00000000 0.00000000 2.88075000 0.00000000 0.00000000 1,000.00000000 A-5 46647TAS7 1,000.00000000 0.00000000 3.10266668 0.00000000 0.00000000 1,000.00000000 A-SB 46647TAT5 1,000.00000000 0.00000000 2.95741666 0.00000000 0.00000000 1,000.00000000 A-S 46647TAX6 1,000.00000000 0.00000000 3.22966669 0.00000000 0.00000000 1,000.00000000 B 46647TAY4 1,000.00000000 0.00000000 3.39783327 0.00000000 0.00000000 1,000.00000000 C 46647TAZ1 1,000.00000000 0.00000000 3.37846880 0.00000000 0.00000000 1,000.00000000 D 46647TAA6 1,000.00000000 0.00000000 4.00346888 0.00000000 0.00000000 1,000.00000000 D-RR 46647TAC2 1,000.00000000 0.00000000 4.00346898 0.00000000 0.00000000 1,000.00000000 E-RR 46647TAE8 1,000.00000000 0.00000000 4.00346868 0.00000000 0.00000000 1,000.00000000 F-RR 46647TAG3 1,000.00000000 0.00000000 4.00346884 0.00000000 0.00000000 1,000.00000000 NR-RR 46647TAJ7 1,000.00000000 0.00000000 4.00346881 0.00000000 0.00000000 1,000.00000000 R 46647TAL2 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46647TAU2 998.75420643 1.06103449 0.00000000 998.16397050 X-B 46647TAV0 1,000.00000000 0.60563553 0.00000000 1,000.00000000 X-C 46647TAW8 1,000.00000000 0.62499991 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,091,940,400.29 1,091,960,317.04 493,514.56 0.00 0.00 0.00 1,091,446,885.73 1,091,452,942.48 493,514.56 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 05/01/2017 - 05/30/2017 30 74,554.25 0.00 74,554.25 0.00 0.00 0.00 74,554.25 0.00 A-2 05/01/2017 - 05/30/2017 30 223,614.89 0.00 223,614.89 0.00 0.00 0.00 223,614.89 0.00 A-3 05/01/2017 - 05/30/2017 30 105,836.33 0.00 105,836.33 0.00 0.00 0.00 105,836.33 0.00 A-4 05/01/2017 - 05/30/2017 30 388,901.25 0.00 388,901.25 0.00 0.00 0.00 388,901.25 0.00 A-5 05/01/2017 - 05/30/2017 30 1,229,605.42 0.00 1,229,605.42 0.00 0.00 0.00 1,229,605.42 0.00 A-SB 05/01/2017 - 05/30/2017 30 204,129.77 0.00 204,129.77 0.00 0.00 0.00 204,129.77 0.00 X-A 05/01/2017 - 05/30/2017 30 887,163.83 0.00 887,163.83 0.00 0.00 0.00 887,163.83 0.00 X-B 05/01/2017 - 05/30/2017 30 31,442.78 0.00 31,442.78 0.00 0.00 0.00 31,442.78 0.00 X-C 05/01/2017 - 05/30/2017 30 35,009.38 0.00 35,009.38 0.00 0.00 0.00 35,009.37 0.00 A-S 05/01/2017 - 05/30/2017 30 229,448.44 0.00 229,448.44 0.00 0.00 0.00 229,448.44 0.00 B 05/01/2017 - 05/30/2017 30 176,405.31 0.00 176,405.31 0.00 0.00 0.00 176,405.31 0.00 C 05/01/2017 - 05/30/2017 30 189,244.93 0.00 189,244.93 0.00 0.00 0.00 189,244.93 0.00 D 05/01/2017 - 05/30/2017 30 147,679.96 0.00 147,679.96 0.00 0.00 0.00 147,679.96 0.00 D-RR 05/01/2017 - 05/30/2017 30 109,394.79 0.00 109,394.79 0.00 0.00 0.00 109,394.79 0.00 E-RR 05/01/2017 - 05/30/2017 30 114,863.52 0.00 114,863.52 0.00 0.00 0.00 114,863.52 0.00 F-RR 05/01/2017 - 05/30/2017 30 71,105.61 0.00 71,105.61 0.00 0.00 0.00 71,105.61 0.00 NR-RR 05/01/2017 - 05/30/2017 30 153,148.88 0.00 153,148.88 0.00 0.00 0.00 153,148.88 0.00 Totals 4,371,549.34 0.00 4,371,549.34 0.00 0.00 0.00 4,371,549.33 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Other Required Information Available Distribution Amount (1) 4,865,063.89 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Most Recent Number Group Reduction ASER Appraisal Effected Amount Reduction Date Controlling Class Information Controlling Class: NR-RR Effective as of: 3/29/2017 None Directing Certificateholder Other Identity under which the Directing Certificateholder or it's parent entity primarily operates: LNR Securities Holdings, LLC. Effective as of: 3/29/2017 Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 4,391,751.08 Master Servicing Fee - Midland Loan Services 12,217.87 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 5,547.66 Deferred Interest 0.00 CREFC® Intellectual Property Royalty License Fee 470.14 ARD Interest 0.00 Operating Advisor Fee - Pentalpha Surveillance LLC 1,579.40 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee - Pentalpha Surveillance LLC 386.68 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Total Fees 20,201.75 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Total Interest Collected 4,391,751.08 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 493,514.56 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Excess of Prior Principal Amounts paid 0.00 Non-Recoverable Advances 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Principal Adjustments 0.00 Total Additional Trust Fund Expenses 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 493,514.56 Payments to Certificateholders & Others: Other: Interest Distribution 4,371,549.33 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 493,514.56 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,865,063.89 Total Funds Collected 4,885,265.64 Total Funds Distributed 4,885,265.64 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) 9,999,999 or less 17 99,336,721.47 9.10 115 5.3254 1.661144 Alabama 1 8,850,000.00 0.81 115 5.4000 1.510000 Arizona 1 5,925,000.00 0.54 115 5.2100 1.300000 10,000,000 to 19,999,999 8 123,720,946.09 11.34 107 5.0483 1.590260 California 4 222,308,848.56 20.37 116 3.7045 1.903001 20,000,000 to 24,999,999 2 44,600,000.00 4.09 116 4.9813 1.462040 Connecticut 1 51,000,000.00 4.67 115 4.9700 1.930000 25,000,000 to 49,999,999 8 287,593,181.77 26.35 95 4.8325 2.133020 Florida 4 93,999,002.47 8.61 115 4.7484 1.030087 50,000,000 or greater 8 536,196,036.40 49.13 115 4.3493 2.031893 Georgia 4 76,268,409.23 6.99 83 4.9096 1.504704 Hawaii 2 119,829,363.74 10.98 114 4.4024 4.001282 Totals 43 1,091,446,885.73 100.00 109 4.6705 1.951449 Illinois 17 73,541,054.98 6.74 114 4.9967 1.540386 Maryland 1 33,250,000.00 3.05 115 4.7750 1.820000 Massachusetts 1 33,328,829.66 3.05 115 5.7520 1.180000 Michigan 1 21,100,000.00 1.93 116 5.2300 1.520000 Minnesota 1 2,800,000.00 0.26 116 5.2120 1.440000 Nevada 1 19,750,000.00 1.81 116 5.0700 1.450000 New Jersey 1 41,621,182.24 3.81 115 4.4750 3.480000 North Carolina 1 16,420,486.40 1.50 116 5.0230 1.770000 Ohio 3 28,005,391.10 2.57 115 5.3407 1.857050 Oklahoma 1 6,581,000.00 0.60 116 4.8700 1.690000 Pennsylvania 2 6,366,096.07 0.58 115 5.5700 1.330000 South Carolina 1 6,143,172.37 0.56 114 5.4860 2.010000 Texas 9 180,043,021.53 16.50 100 5.2023 1.387969 Virginia 1 38,000,000.00 3.48 78 4.2000 2.690000 See footnotes on last page of this section. Wisconsin 1 6,316,027.38 0.58 115 5.5200 1.340000 Totals 59 1,091,446,885.73 100.00 109 4.6705 1.951449 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.24 or less 5 120,755,573.29 11.06 107 5.1688 0.868735 Industrial 4 100,119,294.17 9.17 116 5.2293 1.483752 1.25 to 1.74 20 428,396,833.12 39.25 105 4.9417 1.434567 Lodging 8 207,264,159.15 18.99 105 4.7178 3.041160 1.75 to 2.24 12 268,143,933.34 24.57 116 4.4970 1.893519 Mixed Use 4 116,565,557.03 10.68 115 4.9058 1.252563 2.25 to 2.74 3 112,700,000.00 10.33 101 3.8760 2.470151 Mobile Home Park 1 2,800,000.00 0.26 116 5.2120 1.440000 2.75 or greater 3 161,450,545.98 14.79 114 4.4211 3.866898 Multi-Family 19 37,399,035.51 3.43 89 5.4519 1.429015 Office 11 416,346,085.78 38.15 106 4.3891 1.896208 Totals 43 1,091,446,885.73 100.00 109 4.6705 1.951449 Retail 12 210,952,754.09 19.33 115 4.6387 1.697381 Totals 59 1,091,446,885.73 100.00 109 4.6705 1.951449 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 3.99999% or less 2 149,000,000.00 13.65 116 3.4433 2.130604 12 months or less 43 1,091,446,885.73 100.00 109 4.6705 1.951449 4.00000% to 4.49999% 4 221,121,182.24 20.26 108 4.2302 3.144483 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.50000% to 4.99999% 14 406,095,031.29 37.21 109 4.8437 1.611179 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 5.00000% or greater 23 315,230,672.20 28.88 106 5.3364 1.468258 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 43 1,091,446,885.73 100.00 109 4.6705 1.951449 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 43 1,091,446,885.73 100.00 109 4.6705 1.951449 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 114 months or less 11 381,908,977.08 34.99 96 4.5272 2.376920 115 months or greater 32 709,537,908.65 65.01 116 4.7477 1.722440 Totals 43 1,091,446,885.73 100.00 109 4.6705 1.951449 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Interest Only 7 308,500,000.00 28.27 109 4.2053 2.692950 Underwriter's Information 6 176,440,625.29 16.17 117 4.3951 1.622532 356 months or less 36 782,946,885.73 71.73 109 4.8539 1.659280 12 months or less 37 915,006,260.44 83.83 108 4.7236 2.014874 357 months or greater 0 0.00 0.00 0 0.0000 0.000000 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 Totals 43 1,091,446,885.73 100.00 109 4.6705 1.951449 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 43 1,091,446,885.73 100.00 109 4.6705 1.951449 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312222 1 LO Honolulu HI 289,298.89 0.00 4.199% N/A 11/1/26 N 80,000,000.00 80,000,000.00 6/1/17 30312223 2 OF Sunnyvale CA 228,669.98 0.00 3.319% N/A 4/1/27 N 80,000,000.00 80,000,000.00 6/1/17 30312224 3 IN Dallas TX 339,514.58 0.00 5.257% N/A 2/1/27 N 75,000,000.00 75,000,000.00 6/1/17 30312226 4 RT Fresno CA 213,127.58 0.00 3.587% N/A 11/1/26 N 69,000,000.00 69,000,000.00 6/1/17 30312227 5 OF Rosemont IL 275,966.89 71,379.89 4.960% N/A 12/1/26 N 64,612,434.87 64,541,054.98 6/1/17 30312228 6 OF San Francisco CA 218,347.21 0.00 4.123% N/A 1/1/27 N 61,500,000.00 61,500,000.00 6/1/17 30312229 7 MU Largo FL 225,574.61 63,738.98 4.744% N/A 1/1/27 N 55,218,720.40 55,154,981.42 6/1/17 30312230 8 MU Stamford CT 218,265.83 0.00 4.970% N/A 1/1/27 N 51,000,000.00 51,000,000.00 6/1/17 30312232 9 OF Newark NJ 160,664.25 72,189.81 4.475% N/A 1/1/27 N 41,693,372.05 41,621,182.24 6/1/17 30312233 10 LO Kailua-Kona HI 165,122.87 36,664.28 4.810% N/A 2/1/27 N 39,866,028.02 39,829,363.74 6/1/17 30312234 11 OF Alpharetta GA 169,730.17 0.00 4.940% N/A 1/1/22 N 39,900,000.00 39,900,000.00 6/1/17 30312235 12 OF Reston VA 137,433.33 0.00 4.200% N/A 12/1/23 N 38,000,000.00 38,000,000.00 6/1/17 30312236 13 RT Leominster MA 165,231.52 30,307.95 5.752% N/A 1/1/27 N 33,359,137.61 33,328,829.66 6/1/17 30312237 14 OF Rockville MD 136,717.53 0.00 4.775% N/A 1/1/27 N 33,250,000.00 33,250,000.00 6/1/17 30312238 15 LO Houston TX 144,218.95 32,644.83 5.258% N/A 1/1/22 N 31,852,429.91 31,819,785.08 6/1/17 30312239 16 RT Miami Lakes FL 118,510.05 35,390.85 4.606% N/A 2/1/27 N 29,879,411.90 29,844,021.05 6/1/17 30312240 17 RT San Antonio TX 96,283.42 0.00 4.758% N/A 2/1/27 N 23,500,000.00 23,500,000.00 6/1/17 30312241 18 OF Troy MI 95,026.19 0.00 5.230% N/A 2/6/27 N 21,100,000.00 21,100,000.00 6/6/17 30312242 19 RT Las Vegas NV 86,225.21 0.00 5.070% N/A 2/6/27 N 19,750,000.00 19,750,000.00 6/6/17 30312243 20 OF Duluth GA 76,005.11 0.00 4.720% N/A 12/1/26 N 18,700,000.00 18,700,000.00 6/1/17 30312244 21 LO Durham NC 71,101.12 17,706.53 5.023% N/A 2/6/27 N 16,438,192.93 16,420,486.40 6/6/17 30312245 22 MF Houston TX 77,873.65 15,243.21 5.599% N/A 1/1/22 N 16,151,798.63 16,136,555.42 6/1/17 30312246 23 LO Augusta GA 63,555.54 16,509.96 4.950% N/A 12/1/26 N 14,910,389.97 14,893,880.01 6/1/17 30312247 24 IN Fairfield OH 63,866.70 14,637.08 5.229% N/A 1/1/27 N 14,183,931.25 14,169,294.17 6/1/17 30312248 25 LO Irving TX 50,531.38 12,987.25 4.950% N/A 2/1/27 N 11,854,868.78 11,841,881.53 6/1/17 30312249 26 OF West Covina CA 49,068.27 13,247.91 4.820% N/A 3/6/27 N 11,822,096.47 11,808,848.56 6/6/17 30312250 27 MF Various IL 40,765.00 0.00 5.260% N/A 1/6/27 N 9,000,000.00 9,000,000.00 6/6/17 30312251 28 RT McCalla AL 41,152.50 0.00 5.400% N/A 1/6/27 N 8,850,000.00 8,850,000.00 6/6/17 30312252 29 MU Cincinnati OH 34,567.13 7,323.07 5.400% N/A 2/6/27 N 7,433,791.16 7,426,468.09 6/6/17 30312253 30 RT Enid OK 27,598.15 0.00 4.870% N/A 2/6/27 N 6,581,000.00 6,581,000.00 6/6/17 30312254 31 MF Cuyahoga Falls OH 30,505.19 9,176.67 5.519% N/A 2/6/27 N 6,418,805.51 6,409,628.84 6/6/17 30312255 32 Various Newtown Square PA 30,563.32 6,056.75 5.570% N/A 1/6/27 N 6,372,152.82 6,366,096.07 5/6/17 30312256 33 RT Lake Geneva WI 30,051.10 6,083.22 5.520% N/A 1/6/27 N 6,322,110.60 6,316,027.38 6/6/17 30312257 34 LO Huntsville TX 29,695.64 6,179.88 5.455% N/A 1/6/27 N 6,321,769.90 6,315,590.02 6/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312258 35 LO Orangeburg SC 29,063.01 8,958.60 5.486% N/A 12/6/26 N 6,152,130.97 6,143,172.37 6/6/17 30312259 36 OF Scottsdale AZ 26,581.85 0.00 5.210% N/A 1/6/27 N 5,925,000.00 5,925,000.00 6/6/17 30312260 37 MF Houston TX 26,590.53 8,827.77 5.268% N/A 1/6/27 N 5,861,679.02 5,852,851.25 6/6/17 30312261 38 IN Sunrise FL 25,596.96 0.00 5.215% N/A 2/6/27 N 5,700,000.00 5,700,000.00 6/6/17 30312262 39 IN Dallas TX 21,926.04 0.00 4.850% N/A 2/6/27 N 5,250,000.00 5,250,000.00 6/6/17 30312263 40 RT Houston TX 20,286.49 4,248.83 5.440% N/A 1/6/27 N 4,330,607.06 4,326,358.23 6/6/17 30312264 41 RT Cooper City FL 15,072.20 0.00 5.304% N/A 1/6/27 N 3,300,000.00 3,300,000.00 6/6/17 30312265 42 MH East Grand Forks MN 12,566.71 0.00 5.212% N/A 2/6/27 N 2,800,000.00 2,800,000.00 6/6/17 30312266 43 RT Sugar Hill GA 13,238.43 4,011.24 5.533% N/A 12/6/26 N 2,778,540.46 2,774,529.22 6/6/17 Totals 4,391,751.08 493,514.56 1,091,940,400.29 1,091,446,885.73 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30312222 1 Lodging Honolulu HI 80,000,000.00 0.00 0.00 30312223 2 Office Sunnyvale CA 80,000,000.00 0.00 0.00 30312224 3 Industrial Dallas TX 75,000,000.00 0.00 0.00 30312226 4 Retail Fresno CA 69,000,000.00 27,639,900.00 0.00 30312227 5 Office Rosemont IL 64,541,054.98 0.00 0.00 30312228 6 Office San Francisco CA 61,500,000.00 0.00 0.00 30312229 7 Mixed Use Largo FL 55,154,981.42 0.00 0.00 30312230 8 Mixed Use Stamford CT 51,000,000.00 9,724,228.00 0.00 30312232 9 Office Newark NJ 41,621,182.24 0.00 0.00 30312233 10 Lodging Kailua-Kona HI 39,829,363.74 0.00 0.00 30312234 11 Office Alpharetta GA 39,900,000.00 0.00 0.00 30312235 12 Office Reston VA 38,000,000.00 4,782,208.08 0.00 30312236 13 Retail Leominster MA 33,328,829.66 2,835,326.80 2,830,566.08 1/1/17 4/30/17 30312237 14 Office Rockville MD 33,250,000.00 0.00 0.00 30312238 15 Lodging Houston TX 31,819,785.08 0.00 0.00 30312239 16 Retail Miami Lakes FL 29,844,021.05 2,709,864.00 0.00 30312240 17 Retail San Antonio TX 23,500,000.00 2,069,534.00 0.00 30312241 18 Office Troy MI 21,100,000.00 2,127,058.00 0.00 30312242 19 Retail Las Vegas NV 19,750,000.00 1,856,828.00 0.00 30312243 20 Office Duluth GA 18,700,000.00 0.00 0.00 30312244 21 Lodging Durham NC 16,420,486.40 0.00 0.00 30312245 22 Multi-Family Houston TX 16,136,555.42 0.00 1,092,708.52 1/1/17 3/31/17 30312246 23 Lodging Augusta GA 14,893,880.01 1,764,638.00 0.00 30312247 24 Industrial Fairfield OH 14,169,294.17 0.00 0.00 30312248 25 Lodging Irving TX 11,841,881.53 0.00 0.00 30312249 26 Office West Covina CA 11,808,848.56 0.00 0.00 30312250 27 Multi-Family Various IL 9,000,000.00 0.00 0.00 30312251 28 Retail McCalla AL 8,850,000.00 0.00 797,958.36 1/1/17 3/31/17 30312252 29 Mixed Use Cincinnati OH 7,426,468.09 746,530.00 0.00 30312253 30 Retail Enid OK 6,581,000.00 0.00 0.00 30312254 31 Multi-Family Cuyahoga Falls OH 6,409,628.84 0.00 0.00 30312255 32 Various Newtown Square PA 6,366,096.07 0.00 0.00 30312256 33 Retail Lake Geneva WI 6,316,027.38 0.00 0.00 30312257 34 Lodging Huntsville TX 6,315,590.02 0.00 0.00 30312258 35 Lodging Orangeburg SC 6,143,172.37 0.00 1,016,401.44 1/1/17 3/31/17 30312259 36 Office Scottsdale AZ 5,925,000.00 0.00 0.00 30312260 37 Multi-Family Houston TX 5,852,851.25 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30312261 38 Industrial Sunrise FL 5,700,000.00 778,649.00 0.00 30312262 39 Industrial Dallas TX 5,250,000.00 0.00 0.00 30312263 40 Retail Houston TX 4,326,358.23 0.00 0.00 30312264 41 Retail Cooper City FL 3,300,000.00 0.00 0.00 30312265 42 Mobile Home Park East Grand Forks MN 2,800,000.00 0.00 0.00 30312266 43 Retail Sugar Hill GA 2,774,529.22 0.00 0.00 Total 1,091,446,885.73 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 6/16/17 0 0 0 0 0 0 0 0 4.670535% 109 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.649054% 5/17/17 0 0 0 0 0 0 0 0 4.670674% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.649190% 4/17/17 0 0 0 0 0 0 0 0 4.670834% 111 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.649345% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30312255 32 0 5/6/17 36,592.63 36,592.63 B 6,372,152.82 0.00 Totals 1 36,592.63 36,592.63 6,372,152.82 0.00 Totals By Delinquency Code: Total for Status Code B (1 loan) 36,592.63 36,592.63 6,372,152.82 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 36,592.63 36,592.63 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Contribution Balance at Scheduled Balance Current Month Left to Reimburse Refunds Comments Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Supplemental Reporting EU Securitization Retention Compliance Pursuant to the PSA and the Credit Risk Retention Agreement, the Certificate Administrator has made available on www.ctslink.com , specifically under the “Risk Retention Compliance” tab for the JPMC 2017- JP5 transaction, certain Information provided to the Certificate Administrator regarding each Retaining Party’s compliance with the Retention Covenant and the Hedging Covenant under the EU Securitization Retention Requirements. Investors should refer to the Certificate Administrator’s website for all such information. Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
